277 S.W.3d 739 (2008)
William SPERRY, Appellant,
v.
Anita L. PADGETT p/k/a Anita L. Ward and Continental Western Insurance Company, Respondent.
No. WD 68868.
Missouri Court of Appeals, Western District.
December 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Application for Transfer Denied March 31, 2009.
Herbert W. Mcintosh, Kansas City, MO, for appellant.
Steven F. Coronado, Kansas City, MO, for respondent.
Before Div. II: SMART, P.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
William Sperry appeals from an order setting aside his default judgment on a negligence claim against an uninsured motorist. For reasons explained in a memorandum provided to the parties, we find no error and affirm the order.
AFFIRMED. Rule 84.16(b).